Case 2:18-cv-00526-RWS-RSP Document 261-2 Filed 12/02/19 Page 1 of 5 PageID #:
                                  14480




                           EXHIBIT B
Case 2:18-cv-00526-RWS-RSP Document 261-2 Filed 12/02/19 Page 2 of 5 PageID #:
                                  14481




           UNITED STATES PATENT AND TRADEMARK OFFICE
                        __________________

            BEFORE THE PATENT TRIAL AND APPEAL BOARD
                        ___________________

              ERICSSON INC. AND TELEFONAKTIEBOLAGET
                      LM ERICSSON (“Ericsson”),
                              Petitioner

                                      v.

        REGENTS OF THE UNIVERSITY OF MINNESOTA (“Regents”),
                            Patent Owner
                        ___________________


                PETITION FOR INTER PARTES REVIEW

                                     OF

                        U.S. PATENT NO. 8,774,309
Case 2:18-cv-00526-RWS-RSP Document 261-2 Filed 12/02/19 Page 3 of 5 PageID #:
                                  14482
                                  Petition for Inter Partes Review of U.S. 8,774,309

       Ericsson respectfully requests inter partes review of claims 1, 5, 13, 16, 17,

 19, 22, and 23 of U.S. Patent No. 8,775,309 (the “’309 patent”).

 I.    INTRODUCTION
       Modern wireless communications technology permits large numbers of

 devices to communicate while “sharing” the same electromagnetic spectrum. One

 of the key enabling technologies for this “sharing” is called “orthogonal frequency

 division multiplexing,” or “OFDM.” OFDM was developed in the 1980s and

 1990s and is widely used for cellular and other wireless communications.

       Over the years, a number of techniques have been developed to improve

 OFDM communications by separating the desired signal from “noise,” i.e.,

 electromagnetic interference. Such techniques include broadcasting signals having

 known values, referred to as “training symbols” or “pilot symbols,” as well as

 broadcasting signals having zero values, referred to as “null symbols” or “zero

 symbols.” An OFDM receiver compares the signal actually received for each of

 the broadcast training symbols and null symbols to the signal expected
                                                                      d to be

 received in order to detect and account for problems in the communication

 channel, such as interference and/or frequency offset. The positions of the training

 symbols and null symbols were sometimes changed or “hopped” across various

 time slots and frequencies to help detect and account for problems across the entire

 relevant communication spectrum.



                                          1
Case 2:18-cv-00526-RWS-RSP Document 261-2 Filed 12/02/19 Page 4 of 5 PageID #:
                                  14483
                                  Petition for Inter Partes Review of U.S. 8,774,309

       The ’309 patent applies these known techniques to a particular type of

 OFDM technology called “Multiple-Input/Multiple-Output” (i.e., “MIMO”).

 MIMO OFDM technology uses multiple antennas at both the transmitter and

 receiver of a communication system. Because it uses multiple antennas at both

 communication     endpoints,   MIMO     has   additional   sources   for   potential

 communication problems compared to having a single antenna at each end. The

 claims of the ’309 patent are directed at techniques for inserting training symbols

 and null symbols in MIMO OFDM communications.

       The problem with the ’309 patent, however, is that all of its claimed

 techniques were already known. More than a year before the provisional patent

 application leading to the ’309 patent was filed, the U.S. Patent Office issued U.S.

 Patent No. 5,867,478 (“Baum”). Baum discloses all of the techniques of the

 challenged independent claims and many of the techniques of the challenged

 dependent claims. And Baum discloses these techniques for use in an OFDM

 communication system having multiple transmit antennas and multiple receive

 antennas (i.e., in a MIMO environment). The remaining claimed techniques are

 provided by U.S. Patent No. 6,449,246 (“Barton”), which describes how to use the

 training symbols and null symbols to measure and account for problems in the

 communication channel. Collectively, Baum and Barton render obvious all of the

 challenged claims of the ’309 patent.



                                          2
Case 2:18-cv-00526-RWS-RSP Document 261-2 Filed 12/02/19 Page 5 of 5 PageID #:
                                  14484
                                   Petition for Inter Partes Review of U.S. 8,774,309

 VIII.         CONCLUSION
         For the reasons set forth above, Ericsson asks that the Patent Office order an

 inter partes review trial and then proceed to cancel claims 1, 5, 13, 16, 17, 19, 22,

 and 23. The undersigned further authorizes payment for any additional fees that may

 be due in connection with this Petition to be charged to Deposit Account No. 08-1394.

                                         Respectfully submitted,

                                         /J. Andrew Lowes/
                                         J. Andrew Lowes
                                         Counsel for Petitioner
                                         Registration No. 40,706
                                         HAYNES AND BOONE, LLP
                                         Telephone: (972) 680-7557
 Dated: March 28, 2017




                                           75
